Citation Nr: 1611044	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 2003, for the grant of service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied entitlement to an earlier effective date for PTSD, and an August 2011 rating decision from the RO in Atlanta, Georgia that denied entitlement to service connection for erectile dysfunction, as secondary to service connected PTSD. 

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for erectile dysfunction, as secondary to service connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for PTSD in a July 1996 RO rating decision and was notified of the decision in July 1996.  The Veteran did not perfect an appeal of the July 1996 RO rating decision.

2.  In November 2003 and February 2004 rating decisions, the RO granted service connection for PTSD effective April 3, 2003.  The Veteran did not appeal the effective date assigned for his PTSD. 

3.  The Veteran's claim for an effective date prior to April 3, 2003, for the grant of service connected compensation for PTSD, is a freestanding claim for an earlier effective date.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to April 3, 2003, for the grant of service connection for PTSD, seeks an effective date for benefits in a manner not authorized by law.  38 U.S.C.A. §§ 5110, 7105, 7266 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from the Veteran's disagreement with the effective date assigned for PTSD following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran and his Represenative have not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

II.  Effective Date

The Veteran asserts that the effective date for the award of service connection for PTSD should be earlier than April 3, 2003.  Specifically, he contends that he should be awarded service connection dating to the year 2001, when he was too disabled to work. 

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date for the grant of service connection for a reopened claim based on submission of new and material evidence after final disallowance is the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r). 

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (Court) held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The Veteran initially filed a claim for entitlement to service connection for PTSD in August 1995.  The claim was denied in a December 1995 RO rating decision.  The claim was denied again in July 1996 after the RO received the Veteran's service treatment records.  Notice of the decision was sent in July 1996.  There is no indication in the claims file that the Veteran appealed the July 1996 decision.  

On April 3, 2003, the Veteran submitted a statement claiming service connection for PTSD.  Service connection for PTSD was granted in November 2003, with an evaluation of 10 percent disabling effective April 3, 2003.  On February 2, 2004, the RO issued another rating decision that reaffirmed the November 2003 decision.  There is no indication in the claims file that the Veteran appealed the effective date set in the November 2003 or February 2004 decisions.  

On February 19, 2004, the Veteran filed a claim for a temporary total disability evaluation based upon hospitalization for PTSD.  In a May 2004 RO rating decision, the RO increased the Veteran's rating to 100 percent effective April 3, 2003.  The 10 percent evaluation was continued effective May 1, 2003; and a 30 percent evaluation was assigned effective February 23, 2004.  In May 2005, the Veteran filed a claim for increased rating and temporary total disability evaluation for service connected PTSD.  In a February 2006 RO rating decision, the RO granted a temporary 100 percent evaluation based upon hospitalization.  In an October 2007 RO rating decision, the RO increased the evaluation for PTSD to 50 percent effective March 1, 2005.  

On October 3, 2008, the Veteran filed a claim for an earlier effective date for his service connected PTSD.  The Veteran claimed that the effective date should have been 2001, when the Veteran was too disabled to work.  A March 2009 RO rating decision denied the Veteran's claim.  The RO noted that the Veteran filed his reopened claim for service connection for PTSD on April 3, 2003 and there was no entitlement to service connection for PTSD prior to the date of the reopened claim.  The Veteran filed a Notice of Disagreement in June 2009.  A Statement of the Case (SOC) was issued in September 2011 and a VA Form 9 was filed in October 2011.  

Based on a review of the evidence, the Board concludes that the appeal as to this issue must be dismissed.  Review of the claims file reflects the grant of service connection for PTSD in November 2003 and February 2004.  Both decisions set the effective date as April 3, 2003, the date of claim.  The Veteran did not appeal the RO's decisions regarding the effective date and those decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C .F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

The Veteran's October 2008 claim requesting an earlier effective date is therefore a new claim for an earlier effective date for the award of service connection for PTSD.  However, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has made no allegation of CUE with regards to the November 2003 and February 2004 rating decisions.  His current appeal thus consists of a "freestanding claim" for an earlier effective date.  Id.  This, however, vitiates the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be dismissed as a matter of law.  See Rudd, 20 Vet. App. 296.

ORDER

The claim of entitlement to an effective date prior to April 3, 2003, for the grant of service connected compensation for PTSD, is dismissed.





REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction, as secondary to service connected PTSD.  The Veteran claims his service connected medication for PTSD causes his erectile dysfunction.  

Review of the claims file reflects the receipt of VA treatment records from the VA outpatient clinic (OPC) in Savannah, Georgia and VA Medical Centers (VAMC) in Salisbury, North Carolina, Charleston, South Carolina, Dublin, Georgia, and Atlanta, Georgia.  The claims file includes VA medical records from February 1999 to August 2014.  Review of the claims file revealed a partial record regarding a urology consult, dated October 2010, which discussed the Veteran's erectile dysfunction.  The complete urology consult is not associated with the claims file.  

As relevant VA treatment records are not currently associated with the claims file, it is clear that complete VA treatment records have not been obtained.  Therefore, remand is necessary to obtain complete VA treatment records regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

A VA Genitourinary Examination, dated June 2011, noted that the Veteran suffered from erectile dysfunction.  The most likely etiology was endocrine disease.  The examiner also diagnosed hypogonadism.  The examiner opined that the Veteran's erectile dysfunction was most likely due to or the result of hypogonadism and less likely as not due to or the result of medication for service-connected conditions.  The examiner stated:

Based on examination and all available documentation, patient has erectile dysfunction attributed to hypogonadism.  Based on preponderance of the medical literature, a cause-effect relationship between hypogonadism and erectile dysfunction is well established, whereas a putative cause-effect relationship between any of the [V]eteran's current medications and erectile dysfunction is less so.  

The examiner cited an article that noted that testosterone deficiency was associated with a decline in erectile function and testosterone levels were inversely correlated with increased severity of erectile dysfunction.  

The VA medical examiner focused on the relationship between the Veteran's service connected medications to erectile dysfunction and erectile dysfunction's relationship to hypogonadism; however, the examiner failed to discuss whether the Veteran's service connected medications could affect the Veteran's hypogonadism.  Because the examiner failed to discuss whether the Veteran's medications could affect the Veteran's hypogonadism which would affect the Veteran's erectile dysfunction, the medical examination is inadequate.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the opinion from June 2011 is inadequate, the claim is remanded for a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA Medical Center records pertaining to the Veteran, including the urology consult from October 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature, extent, onset, and etiology of any erectile dysfunction and hypogonadism found to be present.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD (or treatment thereof including medication) caused or aggravated his erectile dysfunction?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD (or treatment thereof including medication) caused or aggravated his hypogonadism?

The examiner should provide an opinion regarding the relationship between the Veteran's hypogonadism and his erectile dysfunction.

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.
A complete rationale for all opinions expressed must be provided. 

3.  Thereafter, review and re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


